DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (i.e., claims 1-6) in the reply filed on 4/1/22 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “thinned out” is used in at least claims 1, 5, 6.  This term is unclear since it implies even that a tapering of the transmission lines is occurring (although this is not the case).  From the specification, it can be gleaned with some effort “thinned out” has more to do with decreasing the density of active fibers (having more spacing between active fibers reduces cross talk/noise).  This can be accomplished be leaving unused fibers in a connector to leave more space between active optical fiber and may also be accomplished by staggering (at least since a diagonal distance is generally a larger distance which leave a larger spacing and therefore less crosstalk.
Particularly, in claim 5 ”thinned out in the collimating lens” is idiomatic/unclear.  Similarly, in claim 6 “transmission lines are thinned out” is idiomatic/unclear.   
Applicant is asked to clarify this language consistent with the Specification and what was gleaned from the Specification as to what is mean as indicated by the above discussion.  Applicant should feel free to contact the examiner to help arrive at alternative wording that is more clear.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toba et al (WO 2017056889; “Toba”;  already of record; the translation has been provided by Applicant and is of record; the paragraph numbers cited refer to the original document in JP) with obviousness evidenced by Nishimura (US 20110064358).
Toba et al (paragraphs [0019]-[0062], fig. 1-5, etc.) describes: configuring optical communication connectors (10A, 10B) by combining collimating lenses (llA, llB) that collimate light from a plurality of optical transmission paths for transmitting optical signals, and refracting parts (13A, 13B) that refract and emit the light emitted from the collimating lenses; configuring an optical transmission cable (200) provided with the optical communication connectors; and configuring an electronic device (100) in which the optical communication connectors are mounted.
With regard to a collimating lens in an optical communication connector, Nishimura (JP 2011-59484; already of record) (paragraphs [0028][ 0035], fig. 3-5, etc.) discloses arranging, in a staggered array or the like (this increases the spacing between used fibers {as discussed in the 112 rejection above} and therefore reduces noise/crosstalk), a plurality of lenses that constitute a transmission channel and a reception channel corresponding to a plurality of optical transmission paths, thereby suppressing crosstalk between the channels.
As an exercise of ordinary creative ability, a person skilled in the art could have easily conceived of the optical communication connector set forth in claims 1-2, the optical communication cable set forth in claim 5, and the electronic device set forth in claim 6 by following the above disclosure pertaining to the collimating lens to suppress crosstalk between a plurality of optical transmission paths in Toba. E.g., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of staggering, increased spacing between fibers of Nishimura into the invention of Toba to obtain the instant claimed invention.

Refer to paragraph 0029 [see also lines 198-200 on page 5 of the translation of record], etc., in Toba with regard to the reflection-preventing part set forth in claim 3.
Refer to paragraphs [0034]-[0037], etc., in Toba with regard to the scattering part set forth in claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874